DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/16/2021 regarding claims 1-2, 4-12 and 14-22 have been fully considered but they are not persuasive.

In response to applicant’s argument regarding Avitan, Vardi and Brown do not teach or discloses “the particular location is a predetermined , or user-defined distance from a caregiver device”, the examiner disagrees with the argument because Avitan discloses the claimed distance by defining a predetermined distance relative to a predetermined area or facility, and the caregiver device is broadly interpreted as device fixedly located within the facility, for example. 
In addition, applicant further argues that Avitan and Brown fails to disclose generate an alert only when both the physiological data exceeds a predetermined threshold and the location is a particular location.  However, Avitan discloses the general aspect of the claimed invention (i.e. condition 1: generate an alert when physiological data exceeds a predetermined threshold, and condition 2: generate an alert when location is a particular location) except generating an alert ONLY when both conditions are met.  Brown is further cited to teach alert is generated only when both conditions are met.  Although Brown is silent on operation of a camera, this feature is taught in Avitan; and the rejection is based on the combination of Avitan and Brown.  Thus, the combination of Avitan and Brown discloses the claimed invention.

In response to applicant’s argument with respect to claims 4 and 21, Weising teaches the amended limitations in the claims (see rejections below) except transmission of the analysis.  However, Avitan discloses transmission of monitoring result to a monitoring device (see rejection below).  Thus, the combination of Avitan and Weising discloses the claimed invention.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, Vardi is directed to a tamper-alert band; Brown is directed to monitoring a patient’s location; and, Weising is directed to monitoring physiological state of a user.  They are all reasonably pertinent to the particular problem with which the applicant was concerned, and modifying the teachings of Avitan with the teachings of Vardi, Brown and/or Weising would have yielded only predictable result to one skilled in the art before the effective filing date of the claimed invention.  And, each of Vardi, Brown and Weising in combination with Avitan would improve or provide advantageous result to the invention of Avitan (see rationale to combine each of Vardi, Brown and Weising with Avitan in rejections below).

.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-11 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avitan et al. (US 2019/0147721 A1) in view of Vardi (US 9,460,612 B2) and Brown et al. (US 2013/0300573 A1).
Regarding claims 1 and 11, Avitan discloses an alert and response integration system device (Fig. 33) comprising:
at least one physiological data sensor configured to sense physiological data of a user that includes at least a heart
 rate (Fig. 30: integrated sensors, e.g. heart rate & heart rate variability) that is indicative of at least one of the following: heightened stress, heightened anxiety, heightened nervousness (page 16 & page 26: feature # 23—use heart rate variability to monitor anxiety);

a memory configured to store a monitoring application (Figs. 1 and 2);
a processor configured to execute the monitoring application and obtain the physiological data that includes at least the heart rate from the at least one physiological data sensor (Fig. 30: integrated sensor including heart rate variability) and obtain the location of the user from the at least one location determination device (Figs. 1 and 2);
the processor further configured to generate an alert (Fig. 8: 109; [0153 and 0461]) when both the physiological data that includes at least the heart rate exceeds a predetermined threshold ([0006]: electronically signal to caregivers that they are in need of medical assistance for acute emergency situations; Page 29 Table Entry #46 Advanced pendant position/situational detection: detect and alert elevated heart rate) and the location of the user is a particular location based on the location of the user determined by the at least one location determination device (Page 29 Table Entry #45 Advanced location technologies and integration with facility Wandering Prevention Systems: redirect a user that wanders outside of a predetermined area);
a transceiver (Figs. 1 and 2) configured to transmit the alert (Fig.8: 109) over a wireless network to a monitoring device (Figs. 4 and 33) when both the physiological data that includes at least the heart rate exceeds a predetermined threshold ([0006]: electronically signal to caregivers that they are in need of medical assistance for acute emergency situations; Page 29 Table Entry 
a camera device configured to capture an image (Fig. 30);
the processor further configured to operate the camera device to capture the image in response to the alert generated by the processor when both the physiological data that includes at least the heart rate exceeds the predetermined threshold (Page 25 Table Entry #19 Unusual Physical Activity Monitor: threshold is set to provide alerts for unusual body movements, spasms, etc. and automatic video capture; Page 26 Table Entry #23 Relaxation and Anti-Anxiety Training: monitor heart rate variability, provide soothing audio instructions to achieve a calm rhythmic breathing pattern and automatic video capture; [0153]) and the location of the user determined by the at least one location determination device is the particular location (Page 29 Table Entry #45 Advanced location technologies and integration with facility Wandering Prevention Systems: video conferencing);
the transceiver further configured to transmit the image over the wireless network to the monitoring device (Page 29 Table Entry #45 Advanced location technologies and integration with facility Wandering Prevention Systems: video conferencing) when both the physiological data that includes at least the heart rate exceeds the predetermined threshold ([0006]: electronically signal to caregivers that they are in need of medical assistance for acute emergency situations; Page 29 Table Entry #46 Advanced pendant position/situational detection: detect and alert elevated heart rate) and the location of the user is a particular location based on the location 
a housing configured to house the at least one physiological data sensor, the at least one location determination device, the memory, the processor, the camera device, and the transceiver (Figs. 1-2 and 30); and
an attachment mechanism associated with the housing, the attachment mechanism being configured to securely affix the housing to the user with a locking mechanism (Fig. 30), and
wherein the image comprises at least one of the following: a video image and a still image (Page 29 Table Entry #45 Advanced location technologies and integration with facility Wandering Prevention Systems: video conferencing).
Avitan fails to disclose the locking mechanism is configured to be unlocked by a caregiver.
It is known in the art of patient monitoring and tracking to have a locking mechanism in a patient monitoring and tracking device so that a patient cannot get rid of the device easily. 
Vardi teaches the locking mechanism is configured to be unlocked by a caregiver (Col. 2 lines 3-6).
Thus, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have modified the teachings of Avitan with the teachings of Vardi, since it is known in the art as taught by Vardi to implement a locking mechanism so that a patient cannot get rid of a patient monitoring and tracking device easily. 
Avitan and Vardi in combination fails to disclose generate an alert only when both the physiological data exceeds a predetermined threshold and the location is a particular location.

Thus, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have modified the teachings of Avitan with the teachings of Brown, since it is known in the art as taught by Brown to transmit physiological data to the monitoring center when a user wanders outside of a predetermined area so that the monitoring center can monitor the user’s physical well-being while redirecting the wandered user. 
Regarding claims 5 and 15, Avitan discloses a movement detection unit configured to detect a movement of the housing, the movement detection unit and the processor configured to generate the alert if the movement comprises a particular movement, 
wherein the particular movement comprises at least one of the following: falling, jumping, sudden impact, or running;
wherein the transceiver is configured to transmit the alert over a wireless network to the monitoring device after detecting the particular movement ([0604]); 
wherein the particular location is a location outside of a safe zone, the safe zone being user-defined (Page 29 Table Entry #45 Advanced location technologies and integration with facility Wandering Prevention Systems: redirect a user that wanders outside of a predetermined area; [0492-0499 and 0503]); and

Regarding claims 6 and 16, Avitan discloses a sound detection unit configured to detect sounds, the sound detection unit and the processor further configured to generate the alert if the sounds comprise a particular sound;
wherein the particular sound comprises at least one of the following: shouting, screaming, yelling, loud voices, or gunshots (Page 26 Table Entry #28 Distressed human sounds and unusual ambient sound monitoring).
Avitan does not specifically disclose the processor further configured to operate the camera device to capture the image in response to the sound detection unit when the sounds comprise the particular sound; and the transceiver further configured to transmit the image over the wireless network to the monitoring device when the sounds comprise the particular sound.
It is known in the art of patient monitoring and tracking as taught by Avitan to videoconference with a user to provide immediate support.
Avitan discloses the processor further configured to operate the camera device to capture the image in response to an alert (a user that wanders outside of a predetermined area); and the transceiver further configured to transmit the image over the wireless network to the monitoring device in response to the alert (Page 29 Table Entry #45 Advanced location technologies and integration with facility Wandering Prevention Systems: provide video conferencing with the wandered user to help redirection).
It is desirable to provide immediate support when a user is in distress (e.g. crying).

Regarding claims 7 and 17, Avitan discloses a panic input configured to receive a panic input from the user;
the transceiver further configured to transmit the alert generated by the panic input over the wireless network to the monitoring device (Fig. 30: emergency call button);
wherein the housing, that houses the at least one physiological data sensor, the at least one location determination device, the memory, the processor, the camera device, and the transceiver, comprises at least one of the following: a water resistant construction, a weather resistant construction (Fig. 30), and a waterproof construction.
Avitan does not specifically disclose the processor further configured to operate the camera device to capture the image in response to the panic input; and the transceiver further configured to transmit the image over the wireless network to the monitoring device.
It is known in the art of patient monitoring and tracking as taught by Avitan to videoconference with a user to provide immediate support.
Avitan discloses the processor further configured to operate the camera device to capture the image in response to an alert (a user that wanders outside of a predetermined area); and the transceiver further configured to transmit the image over the wireless network to the monitoring device in response to the alert (Page 29 Table Entry #45 Advanced location technologies and integration with facility Wandering Prevention Systems: provide video conferencing with the wandered user to help redirection).

Thus, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have modified the teachings of Avitan, since it is known in the art as taught by Avitan to implement videoconferencing in order to provide immediate support when a user is in distress.
Regarding claims 8 and 18, Avitan and Vardi in combination discloses the alert and response integration system comprises at least one of the following: a wireless phone, a mobile phone, user equipment, a tablet computer, and a smartphone (Avitan: Fig. 33); and wherein the attachment mechanism is configured to detect an unauthorized unlocking of the locking mechanism and the transceiver is configured to transmit the alert in response to the unauthorized unlocking of the locking mechanism (Vardi: Fig. 12).
Regarding claims 9 and 19, Avitan discloses the monitoring device comprising: a transceiver configured to receive the alert over the wireless network;
a display configured to display the alert, the image, and user information associated with the user; and
an audio output device configured to generate a sound in response to receiving the alert,
wherein the monitoring device and the alert and response integration system device are configured to communicate therebetween utilizing wireless two-way audio communication (Fig. 9; [0492-0501]).
Regarding claims 10 and 20, Avitan discloses the monitoring device comprising: a computer configured to receive the alert over the wireless network; a display configured to display the alert, the image, and user information associated with the user; and a database .
Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avitan et al. (US 2019/0147721 A1) in view of Vardi (US 9,460,612 B2) and Brown et al. (US 2013/0300573 A1) as applied to claims 1 and 11 above, and further in view of Badinski (US 2015/0220109 A1).
Regarding claims 2 and 12, Avitan discloses the transceiver is further configured to transmit the location of the user (Page 29 Table Entry #45 Advanced location technologies and integration with facility Wandering Prevention Systems: videoconferencing to visually confirm their current location) and the physiological data of the user (Page 26 Table Entry #23 Relaxation and Anti-Anxiety Training: scoring algorithm to monitor heart rate variability patterns and coherence scores for post review by medical professional) over the wireless network to the monitoring device in response to the alert ([0489, 0492-0499 and 0503]) when both the physiological data that includes at least the heart rate exceeds a predetermined threshold ([0006]: electronically signal to caregivers that they are in need of medical assistance for acute emergency situations; Page 29 Table Entry #46 Advanced pendant position/situational detection: detect and alert elevated heart rate) and the location of the user is a particular location based on the location of the user determined by the at least one location determination device (Page 29 Table Entry #45 Advanced location technologies and integration with facility Wandering Prevention Systems: redirect a user that wanders outside of a predetermined area; [0492-0499 and 0503]).
Avitan discloses the housing, that houses the at least one physiological data sensor, the at least one location determination device, the memory, the processor, the camera device, and the 
Avitan fails to disclose the transceiver is further configured to transmit the physiological data of the user over the wireless network to the monitoring device in response to one of the following: the location of the user being outside a predefined area or a monitoring request.
It is known in the art of patient monitoring and tracking to transmit physiological data to the monitoring center when a user that wanders outside of a predetermined area.
Brown teaches an alert and response integration system device wherein: the transceiver is further configured to transmit the location of the user and the physiological data of the user over the wireless network to the monitoring device in response to the alert, and in response to one of the following: the location of the user being outside a predefined area or a monitoring request ([0009-0011]).
Thus, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have modified the teachings of Avitan with the teachings of Brown, since it is known in the art as taught by Brown to transmit physiological data to the monitoring center when a user wanders outside of a predetermined area so that the monitoring center can monitor the user’s physical well-being while redirecting the wandered user. 
Avitan, Vardi and Brown in combination fails to disclose, but Badinski teaches the particular location is the predetermined or user-defined distance from the caregiver device and the particular location moves with the caregiver device (e.g. [0252, 0271]: predetermined distance between mobile device of caregiver and wearable computing device of a patient).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Brown with the .
Claims 4, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avitan et al. (US 2019/0147721 A1) in view of Vardi (US 9,460,612 B2), Brown et al. (US 2013/0300573 A1) and Weising (US 2011/0260830 A1).
Regarding claims 4 and 14, Avitan discloses an alert and response integration system device (Fig. 33) comprising:
at least one physiological data sensor configured to sense physiological data of a user that includes at least a heart rate (Fig. 30: integrated sensors, e.g. heart rate & heart rate variability) that is indicative of at least one of the following: heightened stress, heightened anxiety, heightened nervousness (page 16 & page 26: feature # 23—use heart rate variability to monitor anxiety);
at least one location determination device configured to determine a location of the user, the at least one location determination device being responsive to a global navigation satellite system to determine the location of the user (Page 29 Table Entry #45 Advanced location technologies and integration with facility Wandering Prevention Systems: incorporate advanced GPS, Wi-Fi and other location technologies to precisely locate a user that wanders outside of a predetermined area);
a memory configured to store a monitoring application (Figs. 1 and 2);
a processor configured to execute the monitoring application and obtain the physiological data that includes at least the heart rate from the at least one physiological data sensor and obtain the location of the user from the at least one location determination device (Figs. 1 and 2);

a transceiver (Figs. 1 and 2) configured to transmit the alert (Fig.8: 109) over a wireless network to a monitoring device (Figs. 4 and 33) when both the physiological data that includes at least the heart rate exceeds a predetermined threshold ([0006]: electronically signal to caregivers that they are in need of medical assistance for acute emergency situations; Page 29 Table Entry #46 Advanced pendant position/situational detection: detect and alert elevated heart rate) and the location of the user is a particular location based on the location of the user determined by the at least one location determination device (Page 29 Table Entry #45 Advanced location technologies and integration with facility Wandering Prevention Systems: redirect a user that wanders outside of a predetermined area);
a camera device configured to capture an image (Fig. 30);
the processor further configured to operate the camera device to capture the image in response to the alert generated by the processor when both the physiological data that includes at least the heart rate exceeds the predetermined threshold (Page 25 Table Entry #19 Unusual Physical Activity Monitor: threshold is set to provide alerts for unusual body movements, 
the transceiver further configured to transmit the image over the wireless network to the monitoring device (Page 29 Table Entry #45 Advanced location technologies and integration with facility Wandering Prevention Systems: provide video conferencing with a user that wanders outside of a predetermined area to visually confirm their current location) when both the physiological data that includes at least the heart rate exceeds the predetermined threshold ([0006]: electronically signal to caregivers that they are in need of medical assistance for acute emergency situations; Page 29 Table Entry #46 Advanced pendant position/situational detection: detect and alert elevated heart rate) and the location of the user is a particular location based on the location of the user determined by the at least one location determination device (Page 29 Table Entry #45 Advanced location technologies and integration with facility Wandering Prevention Systems: redirect a user that wanders outside of a predetermined area);
a housing configured to house the at least one physiological data sensor, the at least one location determination device, the memory, the processor, the camera device, and the transceiver (Figs. 1-2 and 30); and
an attachment mechanism associated with the housing, the attachment mechanism being configured to securely affix the housing to the user with a locking mechanism (Fig. 30),

wherein the at least one physiological data sensor further comprises a sensor configured to sense at least one of the following: heart rate, pulse oximetry, blood glucose, water submersion, and breathing rate (Fig. 30); 
wherein the processor is further configured to determine indicators of deception or elevated stress based on the heart rate (page 16 & page 26: feature # 23—use heart rate variability to monitor anxiety); and
wherein the housing, that houses the at least one physiological data sensor, the at least one location determination device, the memory, the processor, the camera device, and the transceiver, comprises at least one of the following: a water resistant construction, a weather resistant construction (Fig. 30), and a waterproof construction.
Avitan fails to disclose the locking mechanism is configured to be unlocked by a caregiver and the at least one physiological data sensor comprises a sensor configured to sense a perspiration rate; wherein the processor is further configured to determine indicators of deception or elevated stress based on the perspiration rate.
It is known in the art of patient monitoring and tracking to have a locking mechanism in a patient monitoring and tracking device so that a patient cannot get rid of the device easily. 
Vardi teaches the locking mechanism is configured to be unlocked by a caregiver (Col. 2 lines 3-6).
Thus, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have modified the teachings of Avitan with the teachings of Vardi, 
Avitan and Vardi in combination fails to disclose generate an alert only when both the physiological data exceeds a predetermined threshold and the location is a particular location.
However, Brown teaches the processor further configured to generate an alert when both the physiological data that includes at least the heart rate exceeds a predetermined threshold ([0009-0011, 0210]: heart rate/breathing rate outside of normal predetermined ranges) and the location of the user is a particular location based on the location of the user determined by the at least one location determination device ([0009-0011, 0210]: location outside of normal predetermined ranges).
Thus, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have modified the teachings of Avitan with the teachings of Brown, since it is known in the art as taught by Brown to transmit physiological data to the monitoring center when a user wanders outside of a predetermined area so that the monitoring center can monitor the user’s physical well-being while redirecting the wandered user. 
In addition, it is known in the art of patient monitoring and tracking to determine whether a patient is telling the truth for more accurate diagnosis, and Avitan discloses the transceiver configured to transmit the monitored data over the wireless network to the monitoring device (see rejection above).
Weising is further cited to teach the at least one physiological data sensor comprises a sensor configured to sense a perspiration rate (galvanic skin response); wherein the processor is further configured to determine indicators of deception or elevated stress based on the heart rate (e.g. [0060, 0091, 0113]) and perspiration rate ([0081-0082, 0116]) and analyze the indicators of 
Thus, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have modified the teachings of Avitan with the teachings of Weising, since it is known in the art as taught by Weising to monitor the galvanic skin response for more accurate diagnosis. 
Regarding claim 21, Avitan discloses a movement detection unit configured to detect a movement of the housing, the movement detection unit and the processor configured to generate the alert if the movement comprises a particular movement, 
wherein the particular movement comprises at least one of the following: falling, jumping, sudden impact, or running;
wherein the transceiver is configured to transmit the alert over a wireless network to the monitoring device after detecting the particular movement ([0604]); 
wherein the particular location is a location outside of a safe zone, the safe zone being user-defined (Page 29 Table Entry #45 Advanced location technologies and integration with facility Wandering Prevention Systems: redirect a user that wanders outside of a predetermined area; [0492-0499 and 0503]); and
wherein the housing, that houses the at least one physiological data sensor, the at least one location determination device, the memory, the processor, the camera device, and the transceiver, comprises at least one of the following: a water resistant construction, a weather resistant construction (Fig. 30), and a waterproof construction.
Avitan fails to disclose, but Weising teaches the processor is further configured with polygraph functionality to determine the indicators of deception (e.g. [0082]: determine lying or 
Thus, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have modified the teachings of Avitan with the teachings of Weising, since it is known in the art as taught by Weising to monitor the galvanic skin response for more accurate diagnosis. 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avitan et al. (US 2019/0147721 A1) in view of Vardi (US 9,460,612 B2), Brown et al. (US 2013/0300573 A1) and Weising (US 2011/0260830 A1) as applied to claim 4 above, and further in view of Badinski (US 2015/0220109 A1).
Regarding claim 22, Avitan discloses a sound detection unit configured to detect sounds, the sound detection unit and the processor further configured to generate the alert if the sounds comprise a particular sound;
wherein the particular sound comprises at least one of the following: shouting, screaming, yelling, loud voices, or gunshots (Page 26 Table Entry #28 Distressed human sounds and unusual ambient sound monitoring).
Avitan does not specifically disclose the processor further configured to operate the camera device to capture the image in response to the sound detection unit when the sounds comprise the particular sound; and the transceiver further configured to transmit the image over the wireless network to the monitoring device when the sounds comprise the particular sound.
It is known in the art of patient monitoring and tracking as taught by Avitan to videoconference with a user to provide immediate support.

It is desirable to provide immediate support when a user is in distress (e.g. crying).
Thus, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have modified the teachings of Avitan, since it is known in the art as taught by Avitan to implement videoconferencing in order to provide immediate support when a user is in distress.
Avitan, Vardi, Brown and Weising in combination fails to disclose, but Badinski teaches the particular location is the predetermined or user-defined distance from the caregiver device and the particular location moves with the caregiver device (e.g. [0252, 0271]: predetermined distance between mobile device of caregiver and wearable computing device of a patient).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Brown with the teachings of Badinski so as to prevent patient wandering away from caregiver outside a predetermined distance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/KAM WAN MA/Examiner, Art Unit 2688